DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 06/24/2022 has been entered and made of record. This application contains 20 pending claims. 
Claims 1, 3 and 39 have been amended.

	Allowable Subject Matter

Claims 1, 3-15, 39, 43 and 45 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1 and 39, the prior arts of record, alone or in combination, do not fairly teach or suggest “a first layer configured to concentrically surround a central conductor of the electrical cable and comprising an insulating material; a second layer comprising a conducting material; and a third layer comprising a resistive material configured to resist electrical flow between the second layer and a ground conductor exterior to the third layer, wherein the second layer is disposed between the first layer and the third layer; and wherein the detected current in the second layer corresponds to a current discharge event that only partially bridges a gap between the central conductor and the conducting material of the second layer” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863